DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 05/17/2022 has been received and considered. Claims 1-20 are presented for examination. 

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "parts suppliers". The specification reads:
"[0260]… a parts supplier as described in the present disclosure can include manufacturers, producers, wholesalers, private sellers, or other entities capable of providing parts/equipment parts of a parts resupply order".

Accordingly, the claims were interpreted in light of this passage in the specification.
Claims 15-20 recite "replace", "replacing", and/or "replacement". The specification reads:
"[0322]… maintenance recommendations indicate what equipment requires equipment servicing (e.g., repair and/or replacement)".

Accordingly, claims 15-20 were interpreted in light of this passage in the specification.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter description of the following limitations of claim 2 in the specification is non–existing: and wherein the predictive optimization determines a specific type of maintenance activity to be performed at the service time from a set of multiple different types of maintenance activities based on (1) a first predicted impact of the multiple different types of the maintenance activities on a cost of operating the building equipment over the time period and (2) a second predicted impact of the multiple different types of the maintenance activities on a cost of servicing the building equipment over the time period".
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Phan and Xiong, (Phan hereinafter) U.S. Pre–Grant publication 20160148171 (see IDS dated 06/12/2019) taken in view of Dionysios Xenos, (Xenos hereinafter), U.S. Patent 11003175, and further in view of Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762 (see PTO-892 Notice of Reference Cited dated 06/15/2021).
As to claim 1, Phan discloses… system (see "[0004]… system… and a computer program product") for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment")… comprising: a model predictive (see "[0026]… determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") maintenance system (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") configured to (see "[0009] A computer program product… includes a storage medium readable by a processing circuit and storing instructions run by the processing circuit for running… methods") determine a service time at which to perform service on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") by performing a predictive optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"), the service time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose 
Xenos discloses  of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Xenos with Phan, because Xenos discloses an optimisation multi-layer framework using historic and real time data to determine the probabilities of failures of machines. This information is used in optimisation layers to maintain the machines in an optimal way (predictive maintenance) compared to conventional time-based maintenance strategies (see col. 11, line 61 to col. 13, line 8), and as a result, Xenos reports that beneficial effects may be produced through the integration of data-driven models and optimisation working in an automatic fashion, with no human involvement in the calculations in real time from the time point where data is received until the point where the output is given to the IT systems. Such an arrangement may be used where simultaneous operation and maintenance considering uncertainty has led to inefficiency of production (see col. 13, lines 17-21).
While Phan and Xenos discloses a model predictive maintenance system, Phan and Xenos fail to disclose an automatic parts resupply… and a resupply manager configured to generate a parts resupply order for the building equipment based on a result of the predictive optimization; determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time. 
Wetzer discloses an automatic parts resupply… and a resupply manager configured to (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generate a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After optimizing the resource plan, the next step 28 is to create allocation transactions or assignments. The allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window... the allocation transaction also initiates another step 32 for generating work orders. The work orders preferably include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed, and all the resources that have been allocated to complete the task" in col. 8, lines 21-26) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After the preliminary resource plan is developed, the next step 26 is to optimize that resource plan. This optimization may be a reiterative process with the resource planning tools" in col. 7, lines 47-60); determine a transmission time at which to transmit the parts resupply order to a parts supplier; and transmit the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
About Examiner's interpretation of "transmission time" in "lead-time for each item so that one can know when new or more items will become available", a person of ordinary skill in the art would know that in order to ensure that parts are available when needed (by service-time) a transmission time (at which to transmit the parts resupply order to a parts supplier) is easily determined from service-time minus lead-time. This subtraction of lead-time from service-time would enable a person of ordinary skill in the art to have the needed parts available (re-supplied) at service-time in order to service the building equipment without delay. For example, anybody who has changed old oil in his or her car, or any other equipment including building equipment, would buy ahead the new filter and new oil before replacing the old oil filter and draining the old oil, in order to have what is needed before service-time and thus save time. If the new filter on the oil are not bought ahead, before service-time, delays would inevitably occur. This is well known in the servicing/maintenance arts and would be common knowledge to an artisan of ordinary skill. In order to perform servicing/maintenance without delay, an artisan would be required to determine when to order resupplies, based upon the lead-time that the parts supplier requires to process the order and ship the ordered part, in order to ensure actual delivery of the part to be used before service-time. In conclusion, a transmission time at which to transmit the parts resupply order to a parts supplier would be determined by subtracting lead-time from service-time, which would be obvious to an artisan of ordinary skill in the art. See prior art made of record below or the instant application, "[0289]… ∆tlead is used to determine a transmission time ttrans of a transmission with a parts resupply order based on equipment purchase and maintenance recommendations and/or optimization results… In general, ttrans can be modeled by the following equation: ttrans = tservice - ∆tlead". 
Phan, Xenos, and Wetzer are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wetzer with Phan and Xenos, because Wetzer discloses "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" (see col. 2, lines 8-11), and as a result, Wetzer reports the following improvement over his prior art: one advantage of this invention is to remove the variability of the work to be done in a highly variable environment. By creating a dynamic model... account for newly identified emergent maintenance tasks as well as recommended planned maintenance tasks and predicted maintenance tasks, the system can have a complete picture of all the resources required for those tasks, the resources that are available to perform those tasks, the cost for those tasks as well as all of the constraint and other rules imposed by the business organization and then develop a plan and optimize that plan dynamically and on a regular basis to reduce the number of unknown and mismatched work therefore by putting the effort into planning upfront knowing what the precise configuration of the end item is. Much of the on-the-fly guesswork of traditional MRO business organizations can be replaced with optimized efficient planning, scheduling and resource allocations (see col. 8, lines 40-56).
As to claim 8, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a maintenance time at which to perform maintenance on the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") based on the predictive optimization, the maintenance time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose 
Xenos discloses  of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
While Phan and Xenos disclose a predictive optimization, Phan and Xenos fail to disclose for automatic parts resupply… generating a parts resupply order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time. 
Wetzer discloses for automatic parts resupply… (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67) generating a parts resupply (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After optimizing the resource plan, the next step 28 is to create allocation transactions or assignments. The allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window... the allocation transaction also initiates another step 32 for generating work orders. The work orders preferably include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed, and all the resources that have been allocated to complete the task" in col. 8, lines 21-26) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After the preliminary resource plan is developed, the next step 26 is to optimize that resource plan. This optimization may be a reiterative process with the resource planning tools" in col. 7, lines 47-60); determining a transmission time at which to transmit the parts resupply order to a parts supplier; and transmitting the parts resupply order to the parts supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 9, Wetzer discloses wherein the parts resupply order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more parts (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by the building equipment at the maintenance time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more parts required by the building equipment at the maintenance time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48). 
As to claim 10, Wetzer discloses determining the transmission time based on a lead time and the maintenance time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "maintenance time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65). 
Regarding claims 11 and 12 their features correspond to features of claims 4 and 5. Therefore, claims 11 and 12 are rejected for the same reasons given above.
As to claim 15, Phan discloses a method… for building equipment (see "[0030]… an asset 50, e.g., a piece of equipment"), the method comprising: performing a predictive (see "[0026]… method for determining when to perform a preventive maintenance and when to perform a replacement for a set of assets. [0027] Based on the asset aging prediction which exploits different data sources and models such as electrical models, asset data, customer data, and external data") optimization (see "[0070]… minimizes an objective function… [0071]… subject to the following set of constraints: [0072] 1. Number of PMs for the n-th asset… (15) [0073] 2. The k-th PM… [0075] 4. Maximum budget availability at the i-th interval… [0076] 5. Total budget"; "[0078]… optimization problem (equations 14-19) is an integer linear programming problem") of a total cost… (see "[0096] The preventative maintenance scheduling system… used for assets, i.e., equipments in many industries, e.g., for the Energy and Utility, Transportation, Manufacturing, Oil and Gas industries… provide a maintenance and replacement policy that gives a minimal total cost for the system including the maintenance and replacement costs, interruption cost, and repair cost") over a time period (see "[0046] The objective function (5) is the total cost of the unit over the fixed time horizon t, including the cost for K-1 PMs"; "[0031]… preventive maintenance (PM)"); determining a replacement time at which to replace the building equipment (see "equipment" as "assets… an asset 50, e.g., a piece of equipment", "[0037]… optimization… to find an optimal preventive maintenance/replacement schedule for a set of assets, e.g., transformers, under given budget … constraints"; "[0030]… an asset 50, e.g., a piece of equipment") based on the predictive optimization, the replacement time being a decision variable in the predictive optimization (see "[0085]… an optimal maintenance policy for an asset… involves two decision variables: the number of PMs and a possible replacement K, and the PM intervals t")…
While Phan discloses performing a predictive optimization of a total cost… over a time period, Phan fails to disclose a total cost of operating and servicing the building equipment. 
Xenos discloses a predictive optimization of a total cost of operating and servicing the building equipment (see "optimisation module may be operable to minimise or maximise an objective function while at the same time operational or other constraints are respected... the objective function could represent the total operational and maintenance costs of a factory… optimisation module is further operable to predict the performance of one or more industrial machines based on forecasted information" in col. 3, line 57 to col. 4, line 5).
While Phan and Xenos disclose a predictive optimization, Phan and Xenos fail to disclose for automatic equipment replacement… generating an equipment replacement order for the building equipment based on a result of the predictive optimization; determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time.
Wetzer discloses for automatic equipment replacement (see "software tools… directed to supplier relationship management and supply chain management" in col. 7, lines 60-67; "part replacements" in col. 7, lines 38-46)… generating an equipment replacement (see "determining the resources available for a specified time window… include… component… supply profiles" in col. 6, lines 40-45; "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) order (see "generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After optimizing the resource plan, the next step 28 is to create allocation transactions or assignments. The allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window... the allocation transaction also initiates another step 32 for generating work orders. The work orders preferably include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed, and all the resources that have been allocated to complete the task" in col. 8, lines 21-26) for the building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59) based on a result of the predictive (see "dynamic model... account for… predicted maintenance tasks" in col. 8, lines 42-44) optimization (see "optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" in col. 4, lines 4-9; "After the preliminary resource plan is developed, the next step 26 is to optimize that resource plan. This optimization may be a reiterative process with the resource planning tools" in col. 7, lines 47-60); determining a transmission time at which to transmit the equipment replacement order to an equipment supplier; and transmitting the equipment replacement order to the equipment supplier at the transmission time (see "transmission time" in "lead-time for each item so that one can know when new or more items will become available", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials" in col. 8, lines 21-26).
As to claim 16, Wetzer discloses wherein the equipment replacement order (see "work orders" in col. 4, lines 8-9) comprises a request for one or more equipment units (see "resource requirements include tooling… and equipment required for each task as needed col. 6, lines 14-16) required by a building at the replacement time (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) and a quantity of each of the one or more equipment units required by the building at the replacement time (see "quantity of each part" as "allocations of those components", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components" in col. 6, lines 40-48; "part replacements" in col. 7, lines 38-46). 
As to claim 17, Wetzer discloses determining the transmission time based on a lead time and the replacement time (see transmission time based on "lead-time for each item so that one can know when new or more items will become available" and "replacement time" as "maintenance activity must be planned", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available… tool and testing equipment inventory, the location of all those tools and the schedule availability for each of those tools… maintenance activity must be planned around and in sequence with operational use of the equipment" in col. 6, lines 40-65; "replacements" in col. 7, lines 38-46). 
As to claim 18, Wetzer discloses wherein the lead time comprises: a production time that indicates an amount of time required for the equipment supplier to produce or obtain the quantity of each of the one or more equipment units (see "time… to produce or obtain" as "when new or more items will become available", "Material and availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 52-55); and a shipping time that indicates a second amount of time required to transport the one or more equipment units from the equipment supplier to a location of the building equipment (see "shipping" as "transit", "determining the resources available for a specified time window… include… component… supply profiles, which include which material is in stock or on order or in transit as well as existing allocations of those components… availability includes information as to the contracted procurement lead-time for each item so that one can know when new or more items will become available" in col. 6, lines 40-55). 

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Xenos further in view of Wetzer as applied to claims 1, 8, and 15, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046 (see PTO-892 Notice of Reference Cited dated 06/15/2021).
As to claim 6, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers.
Wilson discloses generate a score for each of one or more parts suppliers based on one or more parts supplier attribute scores for each of the one or more parts suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
Phan, Xenos, Wetzer and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Phan, Xenos, and Wetzer, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… Such a system 114 may include a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request. Such location data may be used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician may be preferably assigned to a particular service request" (see col. 4, lines 3-14),
As to claim 7, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order and send the parts resupply order to the particular parts supplier. 
Wilson discloses select a particular parts supplier from the one or more parts suppliers with a highest supplier score to fulfill the parts resupply order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service request" in col. 4, lines 9-14) and send the parts resupply order to the particular parts supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).
Regarding claims 13 and 14 their features correspond to features of claims 6 and 7. Therefore, claims 13 and 14 are rejected for the same reasons given above.
As to claim 20, while Phan, Xenos, and Wetzer disclose a resupply manager, Phan, Xenos, and Wetzer fail to disclose generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers; selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order and sending the equipment replacement order to the particular equipment supplier.
Wilson discloses generating a score for each of one or more equipment suppliers based on one or more equipment supplier attribute scores associated with each of the one or more equipment suppliers (see "supplier" as "technician", "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7); selecting a particular equipment supplier from the one or more equipment suppliers with a highest equipment supplier score to fulfill the equipment replacement order (see "supplier" as "technician" and selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's capabilities and an historical statistic such as a particular technician's average time to perform such tasks as required by the service request or service order" in col. 3, lines 12-18; "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician statistics… determine which technician may be preferably assigned to a particular service request" in col. 4, lines 9-14) and sending the equipment replacement order to the particular equipment supplier (see "transfer service instructions associated with the service order via the dispatch interface to the technician dispatch system" in col. 1, lines 49-51).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phan taken in view of Xenos further in view of Wetzer as applied to claim 15, and further in view of David P. Chassin, (Chassin hereinafter), U.S. Pre–Grant publication 20140201018 (see IDS dated 08/26/2020).
As to claim 19, while Phan, Xenos, and Wetzer disclose a predictive optimization, Phan, Xenos, and Wetzer fail to disclose posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order.
Chassin discloses posting the equipment replacement order on a bidding system; and in response to one or more equipment suppliers placing a bid on the equipment replacement order, selecting the equipment supplier based on the one or more bids placed on the equipment replacement order (see "selecting … supplier based on… bids" as in the EIOC, bids from all resources were "resolved", "[0254] Each generator… prepared and submitted bids based on realistic estimates of… maintenance costs. These bids were transferred… to another BAS at then to an Electrical Infrastructure Operations Center (EIOC). It was in the EIOC that the bids from all resources and loads were gathered and resolved"). 
Phan, Xenos, Wetzer, and Chassin are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Chassin with Phan, Xenos, and Wetzer, because Chassin discloses "[0007]… a nested, hierarchical resource allocation scheme that can be applied to any system. The resource allocation scheme can, for example, utilize a match of supply and demand at multiple levels and various locations within a transactive network", and as a result, Chassin reports that "[0213] The premise of transaction-based control is that interactions between various components in a complex energy system can be controlled by negotiating substantially immediate and contingent contracts on a regular basis in lieu of or in addition to conventional command and control. Each device is given the capability to negotiate deals with its peers, suppliers, and customers to maximize revenues while minimizing costs".

Allowable Subject Matter 
Claims 2-5 are would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the references cited taken either alone or in combination and with the prior art of record disclose claim 2, "and wherein the predictive optimization determines a specific type of maintenance activity to be performed at the service time from a set of multiple different types of maintenance activities based on (1) a first predicted impact of the multiple different types of the maintenance activities on a cost of operating the building equipment over the time period and (2) a second predicted impact of the multiple different types of the maintenance activities on a cost of servicing the building equipment over the time period", 
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the arguments with respect to the rejection under 103, Applicant argues, (see page 8, 4th paragraph to page 9, 2nd paragraph):
‘… The next step 24 includes developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on ... resource availability determined at step 18...
After the preliminary resource plan is developed, the next step 26 is to optimize that resource plan.
Wetzer at col. 7 lines 22-24 and lines 46-47.
Applicant notes the temporal relationship between the steps described in Wetzer. As shown in FIG. 1 of Wetzer, step 18 ("determine resources available in time window") is an input to step 24 ("develop resource plan") which is then an input to step 26 ("optimize resource plan"). Accordingly, the system in Wetzer first determines when particular resources will become available based on the lead-time information in step 18 and then uses the resource availability to develop and optimize a resource plan in steps 24 and 26’

About "optimize resource plan 26", Wetzer discloses:
"After the preliminary resource plan is developed, the next step 26 is to optimize that resource plan. This optimization may be a reiterative process with the resource planning tools" (see col. 7, lines 47-60).

Examiner's response: Applicant's argument is not persuasive, because Applicant steers him/herself towards the "preliminary resource plan" (emphasis added) and col. 7 lines 22-24 and lines 46-47 of Wetzer and then concludes that Wetzer provides no teachings regarding the claimed invention. Examiner’s mappings do not read 'see “preliminary resource plan"' or 'see "step 18"' or 'see col. 7 lines 22-24'. Applicant attacks Wetzer without considering Examiner's mappings. Examiner calls Applicant’s attention to Wetzer's loop between steps 24 and 26 of Figure 1. In col. 7, lines 47-60, Wetzer discloses that after the preliminary resource plan is developed, it is optimized into a resource plan (no longer preliminary). This optimization may be a reiterative process. Applicant's arguments steer the reader towards disclosures not relied upon by the Examiner as disclosing any claimed limitations. Applicant's arguments do not address the disclosures pointed out by the Examiner mappings.
Applicant further argues, (see page 9, next to last paragraph to page 10, 2nd paragraph):
‘… Wetzer does not control when an order for the resources is transmitted, but rather merely receives this information as an input and uses it to determine when the resources will become available based on the lead-time for each resource. Accordingly, the portions of Wetzer discussing "lead-time," when read in context, describe a system that merely uses lead-time information to plan when to perform various maintenance tasks, but does not teach or suggest that the lead-time is used to determine a time at which to transmit a parts resupply order to a parts supplier. Indeed, the system in Wetzer requires that the parts resupply order has already been transmitted before performing the maintenance planning and optimization steps so that the lead-time can be used to determine when the previously ordered resources will become available…’

About "work orders 32", Wetzer discloses (emphasis added):
"optimizing the preliminary resource plan 26; creating allocation transactions 28 to assign the resources to the specific end item for the specific maintenance task; initiating kitting of material 30 required for the maintenance task; and generating work orders 32 for performing the maintenance" (see col. 4, lines 4-9).
and 
"After optimizing the resource plan, the next step 28 is to create allocation transactions or assignments. The allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window. The allocation transaction may also drive other steps such as step 30 of initiating the kitting of materials. The transaction that orders the initiation of the kitting would also specify whether this kitting is to be virtual, i.e. a soft allocation of the resources on the computer or whether the kitting is to be actual, i.e. the items are physically pooled and placed together in the same bin. The allocation transaction may also initiate the delivery of the materials to the location or the technician where the maintenance task is to be performed. Preferably the allocation transaction also initiates another step 32 for generating work orders. The work orders preferably include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed, and all the resources that have been allocated to complete the task" (see col. 8, lines 21-26).

Examiner's response: Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short. Contrary to applicant's argument ("Wetzer requires that the parts resupply order has already been transmitted before performing the maintenance planning and optimization steps"); Wetzer's step 32 for generating work orders in Fig. 1 happens post step 28; that is after, not before, performing the maintenance planning and optimization steps. Wetzer also discloses "After optimizing the resource plan, the next step 28 is to create allocation transactions or assignments. The allocation transactions are created to assign the resources to the specific end item for the specific maintenance task during the specific time window... the allocation transaction also initiates another step 32 for generating work orders. The work orders preferably include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed, and all the resources that have been allocated to complete the task" (see col. 8, lines 21-26).
Applicant argues, (see page 10, 5th paragraph to page 11, 1st paragraph):
‘… The Office Action cites ¶ [0289] of Applicant's own specification for an example of how a transmission time (ttrans) could be determined based on a desired service time (tservice) and a required lead time (∆tlead). This teaching does not come from the cited art but rather is derived from Applicant's own disclosure. The disclosure of the present application is not prior art and is not evidence of the knowledge of a person of ordinary skill in the art at the effective filing date of the present application…’

Examiner's response: Applicant's argument is not persuasive, because the rejection does not read further in view of Applicant’s admission of prior art. The rejection reads 'About Examiner's interpretation of "transmission time" in "lead-time for each item so that one can know when new or more items will become available"…'. That is, Examiner is exposing his claim interpretation. Examiner's rejection includes the knowledge of an ordinarily skilled artisan. MPEP § 2141 (III) reads 'Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art'. Applicant' contentions fail to take into account the context of the prior art and the background knowledge and capabilities of a person of ordinary skill in the art. An artisan is presumed to possess both skill and common sense. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) ("A person of ordinary skill is also a person of ordinary creativity, not an automaton."). Subtraction of lead-time from service-time would enable a person of ordinary skill in the art to have the needed parts available (re-supplied) at service-time in order to service the building equipment without delay is well known in the servicing/maintenance arts and would be common knowledge to an artisan of ordinary skill. In order to perform servicing/maintenance without delay, an artisan would be required to determine when to order resupplies, based upon the lead-time that the parts supplier requires to process the order and ship the ordered part, in order to ensure actual delivery of the part to be used before service-time. A transmission time at which to transmit the parts resupply order to a parts supplier would be determined by subtracting lead-time from service-time, which would be obvious to an artisan of ordinary skill in the art. See prior art made of record below or the instant application, "[0289]… ∆tlead is used to determine a transmission time ttrans of a transmission with a parts resupply order based on equipment purchase and maintenance recommendations and/or optimization results… In general, ttrans can be modeled by the following equation: ttrans = tservice - ∆tlead". 
Applicant further argues, (see page 11):
‘3. A person of ordinary skill in the art would not have been motivated to further modify Wetzer, Phan, and Xenos in the manner suggested by the Examiner to arrive at the claimed invention… a person of ordinary skill in the art would have no motivation to further modify Wetzer or the other cited references in the manner suggested by the Examiner because the combined teachings of Wetzer, Phan, and Xenos would produce a system in which the transmission time is already known and the parts resupply order has already been transmitted prior to the maintenance planning activities…’

Examiner's response: Applicant's argument is not persuasive, because Examiner elaborated a motivation for combining the references and not a motivation for combining the references to come up with the invention. The Examiner has applied art in accordance with the guidance set forth in MPEP § 2142 Legal Concept of Prima Facie Obviousness [R-10.2019] "35 U.S.C. 103 authorizes a rejection where, to meet the claim, it is necessary to modify a single reference or to combine it with one or more other references". The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). See also MPEP § 2145 'In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rickey R. Cornett, U.S. Patent 5216612 (see PTO-892 Notice of Reference Cited dated 06/15/2021), discloses "The replacement order may be released to the supplier a predetermined number of days prior to when the part is required, based upon the lead-time that the vendor requires to ship the part" (see col. 15, lines 50-56).
International Pub. No. CA2499695, discloses 'term "lead time of the parts"… indicates a period of time required for the actual delivery of the parts to be used in product manufacturing since the part order to a part manufacturer' (see page 6, lines 12-14).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		5/23/22Primary Examiner, Art Unit 2146